



 
 
Exhibit 10.1

Five Below, Inc.
1818 Market Street
Suite 2000
Philadelphia, PA 19103
p 215.546.7909
f 215-546-8099
www.fivebelow.com


October 29, 2017


David Makuen


   
Dear David:


On behalf of Five Below Merchandising, Inc. (the “Company”), I am proud to
extend the offer of promotion to Executive Vice President, Marketing and
Strategy. In this position, you will continue to report directly to the Chief
Executive Officer. Your offer of promotion is expressly conditioned on approval
by the Company’s Board of Directors and signing and returning this letter and
the attached Confidential Information and Developments Agreement (the
“Non-Disclosure Agreement”).


Your annual base salary will initially be $375,000, which will be paid every
other week. All amounts payable under this agreement shall be subject to all
applicable payroll deductions and all required withholdings. You will continue
to be reviewed annually beginning in April 2019.
                            
•
Incentive Bonus: You will be eligible to participate in the Company’s Incentive
Bonus plan for the 2017 fiscal year, to be paid in 2018, currently targeted at
60% of your annual salary. The amount of the bonus will depend on a combination
of various measures including achieving Company profitability and sales, as well
as your achievement of individual performance goals. To be eligible to receive
the bonus you must remain actively employed on the date the bonus is paid.

 
•
Annual Long-Term Incentive Plan:   In or around April 2018, you will receive an
annual equity grant, pursuant to the Company’s long-term incentive program, with
a grant value equal to $350,000, subject to your continued employment through
such grant date. This equity grant will be delivered as a combination of
performance based restricted stock units (“PRSUs”) and time based restricted
stock units (“RSUs”). This grant will generally be subject to the same terms and
conditions as applicable to the other senior executive officers of the Company.



•
Severance: You will be eligible to participate in the Company’s general
severance plan.



(Note - bonus plans and equity awards are subject to change and could affect
your future participation level in these plans.)


You will remain an “at-will” employee who can resign or terminate your
employment with the Company at any time. Likewise, the Company may terminate
your employment at any time and for any reason whatsoever, with or without
“cause” or advance notice. This at-will employment relationship cannot be
changed except as approved in writing by a duly authorized Company officer.


As a Company employee, you will be expected to abide by the Company rules and
regulations, and, in consideration of the increased salary and benefits provided
in conjunction with this promotion, you will execute and comply with the
Non-Disclosure Agreement attached hereto. This letter agreement supersedes any
other offer letters, agreements or promises made to you by anyone, whether oral
or written, provided, however, the terms of your existing benefits, vacation,
and 401(k) plan shall remain unchanged.


If you have any questions regarding this offer, please contact me. If
acceptable, please countersign and date this letter in the space provided below
and return the original of this letter to me.





--------------------------------------------------------------------------------





Sincerely,
/s/ Bill Clark
Bill Clark
Senior Vice President of Human Resources


    


I have read and understand the terms of this employment offer and I accept this
offer as presented:






/s/ David Makuen                     10/29/17                    
David Makuen                                Date



